742 N.W.2d 359 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Leo Martinez ABBY, Defendant-Appellant.
Docket No. 133694. COA No. 262365.
Supreme Court of Michigan.
December 28, 2007.
On order of the Court, the motion to amend and supplement the application is GRANTED. The application for leave to appeal the February 27, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded *360 that the questions presented should be reviewed by this Court. The motions for miscellaneous relief are DENIED.